United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 23, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 04-30845
                          Conference Calendar



NORRIS NASH,

                                      Plaintiff-Appellant,

versus

TIM WILKINSON; ANGIE MARTIN; NICOLE SCOTT,

                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                       USDC No. 1:02-CV-2235-FAL
                          --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Norris Nash, Louisiana state prisoner # 97970, appeals the

district court’s dismissal as frivolous of his 42 U.S.C. § 1983

complaint.     Nash argues that he had a liberty interest in a

fair disciplinary hearing, including the right to an

investigation and to call witnesses at his hearing.       He argues

that he did not receive the due process to which he was entitled.

         As a result of the disciplinary action, Nash received a

new job assignment and was precluded from requesting a new job or


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30845
                                 -2-

a transfer to a different institution for 90 days.    He also lost

a family visit.   Nash had no liberty interest in his work

assignment, family visits, or his housing assignment and, thus,

cannot complain about any lack of procedural due process in

connection with the loss of those privileges.    See Sandin v.

Conner, 515 U.S. 472, 484 (1995); Meachum v. Fano, 427 U.S. 215,

225 (1976); Berry v. Brady, 192 F.3d 504, 508 (5th Cir. 1999);

Jackson v. Cain, 864 F.2d 1235, 1250 (5th Cir. 1989).

     Even assuming that Nash had a protected liberty interest

implicating due process concerns, his claims are barred because

they implicate the validity of Nash’s disciplinary proceedings,

and he has not shown that his finding of guilt has been

overturned or set aside.    See Edwards v. Balisok, 520 U.S. 641,

648 (1997).   The district court did not abuse its discretion in

dismissing the complaint as frivolous.     See Siglar v. Hightower,

112 F.3d 191, 193 (5th Cir. 1997).

     Nash’s appeal is without arguable merit and, thus, is

DISMISSED as frivolous.    See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.   The district court’s

dismissal of Nash’s complaint as frivolous and the dismissal of

the instant appeal as frivolous count as strikes under 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th

Cir. 1996).   Nash previously filed in the district court in the

Western District of Louisiana a 42 U.S.C. § 1983 action which was

dismissed as frivolous.    See Nash v. Frank, No. 6:97-CV-01898
                            No. 04-30845
                                 -3-

(W.D. La. March 9, 1998).   Thus, Nash has accumulated three

strikes under 28 U.S.C. § 1915(g) and is barred from proceeding

in forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.